TERRY, Associate Judge,
concurring:
I join in the opinion of the court. I add these few words simply to emphasize that our reversal here is fact-specific and should not be read too broadly.
For me, at least, the key to the case is to be found in footnote 1 of Chief Judge Rogers’ opinion for the court, particularly the last sentence. It is true that the trial judge explicitly found that Officer Beldon had seen the driver of the car (in which appellant was a passenger) “exchange a small object for something” at the corner of First Street and Rhode Island Avenue, N.W., one of the countless hotbeds of the drug trade in our city. The only testimony about this supposed “exchange,” however, was Officer Beldon’s statement that he saw an exchange of a small white object for currency. The trial judge expressly disbelieved the officer’s testimony that he had seen any currency, which necessarily means that the “something” which the judge found to have been exchanged for the small object was not currency. Since there was no proof that anything other than currency was transferred to the holder of the small white object, it follows that the finding of an exchange of “a small object for something” is not supported by any evidence. On that basis I vote to reverse and join in the court’s opinion.